Per Curiam.
This is a motion by .Gibbons and others, respondents, to dismiss the appeal because the transcript of the cause was filed at Salem instead of Pendleton. The appeal is from Wasco County and was perfected March 16, 1898, The next succeeding term of this Court was held at Pendleton on the first Monday of May, and the transcript should have been filed there by the first day of the term, in the absence of a stipulation *594to the contrary (Hill’s Ann. Laws, § 2327, snbcL. 3) , hut, instead, it was filed at Salem on the fourth day of October, 1898. Upon this state of the record, the motion must be allowed and the appeal dismissed, on the authority of Judkins v. Taffe, 21 Or. 89 (27 Pac. 221), and Connor v. Clark, 30 Or. 382 (48 Pac. 364). It is so ordered.
Dismissed .